FIRST INVESTORS LIFE SERIES FUNDS 55 Broadway New York, New York 10006 212-858-8000 May 2, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: First Investors Life Series Funds First Investors Life Series Cash Management Fund, First Investors Life Series Equity Income Fund, First Investors Life Series Fund For Income, First Investors Life Series Government Fund, First Investors Life Series Growth & Income Fund, First Investors Life Series International Fund, First Investors Life Series Investment Grade Fund, First Investors Life Series Opportunity Fund, First Investors Life Series Select Growth Fund, First Investors Life Series Special Situations Fund, First Investors Life Series Target Maturity 2015 Fund, and First Investors Life Series Total Return Fund (the “Funds”) File Nos. 002-98409; 811-04325 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the definitive form of statutory prospectus and statement of additional information used with respect to the Funds, each a series of First Investors Life Series Funds, does not differ from that contained in Post-Effective Amendment No. 56 to its Registration Statement on Form N-1A, which was electronically filed with the Securities and Exchange Commission on April 29, 2013. If you have any questions or comments concerning the filing, please contact me at 732-510-4345. Very truly yours, /s/ Mary Carty Mary Carty Secretary of First Investors Life Series Funds
